UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1665


CARLA BEELS SPENCER,

                    Plaintiff - Appellant,

             v.

TOWN OF BEDFORD | TOWN OF BEDFORD POLICE DEPARTMENT,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:18-cv-00031-NKM-RSB)


Submitted: March 30, 2020                                         Decided: April 15, 2020


Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Strelka, L. Leigh R. Strelka, N. Winston West, IV, Brittany M. Haddox,
STRELKA LAW OFFICE, PC, Roanoke, Virginia, for Appellant. Jeremy E. Carroll,
GUYNN WADDELL CARROLL & LOCKABY, P.C., Salem, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carla Beels Spencer appeals the district court’s orders granting in part and denying

in part Defendant’s motion to dismiss and granting Defendant summary judgment on

Spencer’s claims stemming from her 2016 employment termination. We have reviewed

the record and considered the parties’ arguments and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Spencer v. Town of Bedford, No.

6:18-cv-00031-NKM-RSB (W.D. Va. Nov. 2, 2018; May 23, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2